Per Curiam.

After considering all of the relevant evidence, we hold that the assessments for the tax year 1942 — 43 on the premises involved herein, should be further reduced as follows:

Lot No. Land Building Total

17 $200,000 $ 95,000 $ 295,000
45 610,000 660,000 1,270,000
48 190,000 20,000 210,000
The order so far as appealed from should be modified accordingly, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Untermyer, Dore and Callahan, JJ., concur; Martin, P. J., and Cohn, J.,
dissent and vote to affirm.
Order so far as appealed from, modified in accordance with opinion, and as so modified affirmed, with twenty dollars costs and disbursements,to the relator-appellant. Settle order on notice.